DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 
Response to Amendment
Claim 22 is amended due to the Applicant's amendment of 11/30/2021.

The objection to claim 22 as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 11/30/2021.
The rejection of claims 22–23 under 35 U.S.C. 103 as being unpatentable over Wang et al., US-20060036114-A1 ("Wang") in view of Nagao et al., WO-2007145136-A1, see US-20100163852-A1 for English language equivalent referred to herein, ("Nagao") and Kwon et al. US-2013/0234118-A1 ("Kwon") as set forth in the previous Office Action is herein revised to reflect the amended claim language due to the Applicant's amendment dated 11/30/2021.

Response to Arguments
Applicant’s arguments on pages 11–13 of the reply dated 11/30/2021 with respect to the rejection of claims 22–23 under 35 U.S.C. 103 as being unpatentable over Wang et al., US-20060036114-A1 ("Wang") in view of Nagao et al., WO-2007145136-A1, see US-20100163852-A1 for English language equivalent referred to herein, ("Nagao") and Kwon et al. not persuasive.
Applicant's argument -- Applicant argues on pages 12 and 13 that it appears that the rejection is based on impermissible hindsight and is therefore improper.
Examiner's response -- In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  As discussed above and outlined below, the rejections take into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant's disclosure.
Applicant's argument -- Applicant argues on page 12 that one having ordinary skill in the art would not look to Kwon to modify the compound of Wang because Wang teaches a boron compound and does not focus on blue light emission properties, but rather on variety of characteristics achieved by the entire compound, including its boron moiety, and Kwon teaches a diamine compound and focuses on emission of short blue wavelength and one having ordinary skill in the art would art should recognize that modifying the significantly different compound of Wang with the substituents of Kwon may not necessarily achieve the beneficial effects of Kwon, and may in fact thwart or hinder the improved properties described in Wang.
Examiner's response -- As noted in the Non-Final Rejection at paragraph 27, Wang teaches at paragraph [0010] that blue luminescent compounds are among the most sought after, so it is acknowledged in Wang that this is a desirable property.  Both compounds of Wang and the compounds of Kwon comprise the motif of an pyrenyl core with an arylamine substituent for use a fluorescent emitter in the light emitting layer of an organic EL device (see citations 
Applicant's argument -- Applicant argues that the claims as amended now recite that Ar1 and Ar2 are both the same, while the primary reference Wang teaches that it is preferred that Z3 and Z4 in the genera formula (1A), which correspond to the positions of Ar1 and Ar2 in the claimed formula, are different from each other since they may more readily form films when deposited directly from solution, and therefore one having ordinary skill in the art would have been discouraged from selecting wherein Z3 and Z4 in the genera formula (1A), which correspond to the positions of Ar1 and Ar2 in the claimed formula, are the same.
Examiner's response -- The invention of the prior art is not limited to or defined by only those embodiments disclosed in the examples.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.  See MPEP 2123.  While Wang may teaches that it is preferred that Z3 and Z4 in the genera formula (1A), which correspond to the positions of Ar1 and Ar2 in the claimed formula, are different, this does not appear to be required by the genera formula (1A) of Wang and the genera formula (1A) of Wang still appears to encompass wherein Z3 and Z4 are identical.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 22–23 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al., US-20060036114-A1 ("Wang") in view of Nagao et al., WO-2007145136-A1, see US-20100163852-A1 for English language equivalent referred to herein, ("Nagao") and Kwon et al. US-2013/0234118-A1 ("Kwon")
Regarding claims 22 and 23, Wang teaches an organoboron compound that is an emitter in an electroluminescent device (¶ [0210]) having a general formula (1A): 
    PNG
    media_image1.png
    123
    258
    media_image1.png
    Greyscale
 (¶ [0123]) and Wang teaches the variables Ar1, Z1, and Z2  are each independently a substituted or unsubstituted aryl moiety selected from the group consisting of phenyl, biphenyl, naphthyl, anthryl, phenanthryl, pyrenyl, pyridyl, bipyridyl, xylyl, mesityl, duryl, indolyl, thienyl, and quinolinyl biphenyl, pyrenyl (¶ [0126]).  Wang teaches compounds of general formula (1A) are excellent candidate for OLEDs due to the electronic and optical properties of these molecules (¶ [0206]) and can produce intense light (¶ [0207]).
Wang teaches the organoboron compound in the emitter layer of a three layer electroluminescent device comprising: a metal electrode (i.e. cathode); a first charge transport layer, which is preferably an electron transport layer; emitter layer; second charge transport layer, which is preferably a hole transport layer; and second, transparent electrode (i.e. anode) (¶ [0210]; ¶ [0071] and Figure 1A).
Wang teaches specific example compounds including a particularly preferred embodiment p-(1-naphthylphenylamino )-4,4'-biphenyldimesitylborane (BNPB) (¶ [0134]) 
    PNG
    media_image2.png
    284
    509
    media_image2.png
    Greyscale
 (¶ [0205], page 12), which shows Ar1 as biphenyl, Z1 and Z2 as mesityl, Z3 as phenyl, and Z4 is naphthyl.
Wang does not specifically disclose an organoboron compound as above wherein Z1 or Z2 in general formula (1A) is phenyl, 1,1'-biphenyl, naphthyl, anthryl, 9-phenanthryl, pyridyl, 3-1 and Z2 may be phenyl, biphenyl, naphthyl, anthryl, phenanthryl, pyridyl, or xylyl (¶ [0126]).
Therefore, given the general formula and teachings of Wang, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute one of Z1 and Z2 with one selected from phenyl, biphenyl, naphthyl, anthryl, phenanthryl, pyridyl, or xylyl, because Wang teaches the variable may be selected as phenyl, biphenyl, naphthyl, anthryl, phenanthryl, pyridyl, or xylyl.  The substitution would have been one preferred element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as an emitter in the emitter layer of the electroluminescent device of Wang and possess the benefits taught by Wang.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select one from phenyl, biphenyl, naphthyl, anthryl, phenanthryl, pyridyl, or xylyl, because it would have been choosing from the list of Z1 and Z2 group specifically taught by Wang, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as an emitter in the emitter layer of the electroluminescent device of Wang and possessing the benefits taught by Wang.  One of ordinary skill in the art would have been motivated to produce additional compounds represented by the general formula (1A) having the benefits taught by Wang in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to choose specifically 1,1' biphenyl, 9-phenanthryl, 3-xylyl, or 4-xylyl, because it would have been choosing from a limited number of positions of substitution of a biphenyl group, a phenanthryl group, or a xylyl group, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as an 

Wang does not specifically disclose an organoboron compound as above wherein Ar1 in general formula (1A) is a pyrenyl group wherein the pyrenyl group is substituted at the 4-position with the diarylamino group and at the 9-position with the diarylboryl group.  However, as discussed above, Wang teaches that Ar1 may be pyrenyl (¶ [0126]) and Wang teaches the organoboron compound has general formula (1A) 
    PNG
    media_image1.png
    123
    258
    media_image1.png
    Greyscale
 (¶ [0123]) which shows that the diarylamino group --NZ3Z4 and the diarylboryl group --BZ1Z2 may be substituted at any position of Ar1.
Nagao teaches a light emitting device material comprising a compound comprising a pyrene skeletal structure of general formula (1) 
    PNG
    media_image3.png
    267
    218
    media_image3.png
    Greyscale
 wherein at least on of R1 to R10 may be a diarylboryl group of the general formula (2) (¶ [0016]), wherein the compound is in the emissive layer of a light emitting device (¶ [0017]).  Nagao teaches a light emitting device 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant claims to substitute the biphenyl group Ar1 in the general formula (1A) of Wang with a pyrenyl group, based on the teachings of Nagao.  The motivation for doing so would have been to obtain high luminance efficiency and excellent durability, as taught by Nagao.
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the pyrenyl group of the modified organoboron compound of Wang in view of Nagao at the 4-position with the diarylamino group --NZ3Z4 and at the 9-position with the diarylboryl group --BZ1Z2, because it would have been choosing one out of ten positions and the one out of nine positions, respectively, which would have been a choice from a finite number of identified, predictable solutions with a reasonable expectation of success.  See MPEP 2143.I.(E).

Wang in view of Nagao does not specifically teach an organoboron compound as above wherein the positions corresponding to Z3 and Z4 of the general formula of Wang are each independently a group represented by one of claimed Formulae 5-13 to 5-20, 5-24 to 5-28, and 5-43.
Kwon teaches an amine-based compound of a Formula 1 (¶ [0017]) included in an emission layer of an organic light emitting device as a fluorescent dopant (¶ [0070]).  Kwon teaches the amine-based compound comprising at least one of a group represented by Formula 2A or 2B (¶ [0020]), as shown below, wherein T1 is O, S, N(R11), C(R12)(R13), or Si(R14)(R15) (¶ [0021]) and teaches specific examples of the compound (¶ [0057]) including 1 
    PNG
    media_image4.png
    311
    429
    media_image4.png
    Greyscale
 (page 10), 8 (page 11), and 10 
    PNG
    media_image5.png
    444
    420
    media_image5.png
    Greyscale
 (page 11) which comprise dimethylfluorenyl and dibenzothiophenyl groups of Formula 2A of Kwon in amines attached to pyrenyl cores.  Kwon teaches that when at least one substituent represented by Formula 2A or Formula 2B is present, coordination with the core A may be weak and accordingly, the amine-based compound may emit blue light having a relatively short wavelength (¶ [0058]).
Wang teaches that in providing one of the key colour components for electroluminescent display devices, blue luminescent compounds are among the most sought-after materials by industry around the world (¶ [0010]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the phenyl and naphthyl group in the --NZ3Z4 amine of the modified compound of Wang in view of Nagao with the substituent of Kwon, based on the teaching of Kwon.  The motivation for doing so would have been to reduce coordination with the pyrenyl core to change the color and to obtain a blue emission with a short wavelength, which is desirable in electroluminescent display devices, as taught by Kwon.
Additionally it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select both dimethylfluorenyl and both dibenzothiophenyl groups of the substituent of Kwon, because it would have been choosing from the list of groups specifically exemplified by Kwon, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the emitter in the light emitting layer of the device of Wang and possessing the benefits taught by 

Per claims 22 and 23, the modified device of Wang in view of Nagao and Kwon comprises: a first electrode, an emitter layer; and a second electrode, wherein the emitter layer comprises the modified organoboron compound of Wang in view of Nagao and Kwon.  The modified organoboron compound of Wang in view of Nagao and Kwon is a compound represented by the instant Formula 1C wherein:
L1 and L2 are not required to be present;
Y1 is not required to be present;
Z1 to Z7 are not required to be present;
	d1 is not required to be present;
d2 is not required to be present;
d3 is not required to be present;
d4 is not required to be present;
d5 is not required to be present;
d6 is not required to be present;
a1 is 0;
a2 is 0;
Ar1 and Ar2 are each represented by Formula 5-16; 
Ar3 is represented by Formula 5-1;
Ar4 is represented by Formula 6-1, 6-4, 6-5, 6-6, 6-7, 6-9, 6-10, 6-18, 6-33, 6-34, 6-35, 6-38, or 6-41;
R10 is hydrogen;
1 to R3, and R5 to R8 are each hydrogen, and R4 and R9 are not required to be present;
Y31 is in each case S or in each case C(Z33)(Z34);
Z31 is hydrogen in the case of Ar1 and Ar2, Z31 is a C1 alkyl group (methyl) in the case of Ar3, and Z32 is not required to be present, Z33 and Z34 are each a C1 alkyl group (methyl), and Z35 to Z37 are not required to be present;
e3 is 3;
e4 is 4;
e5 is 5 in the case of Ar1 and Ar2 and 3 in the case of Ar3;
e6 is not required to be present;
e7 is 7 in the case of Ar4;
e8 is not required to be present; and
e9 is not required to be present.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                        /DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                               
/E.M.D./Examiner, Art Unit 1786